OFFICE   OF THE   ATTORNEY        GENERAL      OF TEXAS
                              AUSTIN




                                                   April 15,     1939

Hon. Hubert ?orPlaa
County Attoraey
Opton county
Rankla, Texar

Dear Slrr




                                                   are or their

                                                 ered your request
for    an oplnlon                                letter  of Sarah Slat,
                                                 r haa been assigned,
                                                   and paragraph  of



                                          leotor    an6 the trea-
                                          exaesa feel,     and the           .
                                       t the shortage,      through
                                       ty attorney,     and the
                                    urned the eolleotion        over
                          attorney,     but the county attorney
                        leotlon     rlthoat     herlag to file

                    1s 335,   BevIsed    Civil    Statutes     reads    as


               Vhenerer   a diatrlot    or county attorney
        has oolleoted    aoney ior the State or for any
        oounty, he shall     within  thirty  days after
        reoeivlng    the same, pay it into the treasury
        or the State or of the o0unt.y 1~ whit? it
.




    Eon. Hubart Norman, April 23,        lSS9,    Pa&a 8

    penaatloa   far or aonmlaslon   trat my parson              whcmoeter,
    as a oonafdsratloa  of proseouting    a 8ult ha           la raqulrad
    by law to pmasoute   and A?tlola    3S9, aupra,           slexrly   ~tea
    It their duty to lnatltuto    8uah praasadin    a         r18
    laearx to ooepel the laforoenmt      of ofila f al               es
                                                                     y
                                                               dutY--P-
    oounty offioera and to presena         and proteot thr     pub118
    lnterssts.       Where a bonding sompany, through the erects
    of a oounty or dlstrlot       attoraey,   pays suoh shortage     ll-
    leeall     retained   by 8u0b  oounty otfiolals,       making unaeo-
    eesary the flllng      of a suit,    the duty oa the part of the
    dlatriot    or oounty attorney      under this artlole    would
    hare been perfowed.
                The only queatioa     left   for deol&n      is whether
    or not under the faota presented,         you would ba sntltlad
    to retain   thls oomaieaion     under Article    335, suprae      Other
    provisions   of the law provldo the oompanaatlon or fees
    to be paid dlstriot      and oounty attorneys       and sat a araxl-
    mua allowed for performanoe       of dutSe8 OS offloe,       regard-
    leas of ahether thry are ooapenaated          on an annual salary
    basis or on the fee besir?        Suoh ofrlolala      are requlrad
    tG make unrorn   reports   showlag the amount of ceee oolleot-
    ed and mcneys ahloh ooma loto their          hands.    The above
    statutes   herein olted hare been oonstrued,          in Lattinrore et
    al VS. Tarrant County, lS4 SW EOS, rher.ln            the Court
    held that the oouat7 attorney         is only allowab to retain
    the oomalaslona     prodded under Artlola 335, supra, when
    auoh amount added to other fees or oampenaatlon             allowad
    h%a do not exoead the ipaxlmum allawad by law.
                 It la, bherefora,     tha oplnlom of this Department
    that where a dlatrlot      or oouaty attorney      oolleota    money8
    legally   due the oounty end l1leyll]r       retained,      from county
    offlolala    or rra   thalr bonding oompany, suoh oSfloera          are
    entitled   to retain    ooadaalona    on auah qoneyr aa provided
    la Artlole     355, A. C. 6. lQSZi, prorldad     suoh ocmi8lsalona
    when added to other fees allawed,         would not exoead the
    ;Fwual naxlmua amunt of oompenaation          or fees all-d        by
         .
                                                 Very truly    yours
                                         ATTORM       CE!?ERALOF TEXAS
                                         BT
                                                         Wm. 3. R. King
                                                              isalstant